Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Senftleber (US Pub 2012/0234731 A1) in view of Letourneur et al (US Pub 2015/0038311 A1).
Regarding claim 1, Senftleber discloses a centrifugal field-flow fractionation device comprising: a rotation unit including an annular rotor that rotates about a rotational axis, and a channel member that is provided in the rotor and has therein a channel in which a liquid sample flows (element 300 and paragraph 0069), but Senftleber does not disclose a first detection unit that detects a rotational speed of the 
Regarding claim 2, Letourneur further teaches the imbalance amount calculation unit calculates an imbalance amount of the rotation unit, based on a phase obtained from a detection signal of the first detection unit and an amplitude obtained from a detection signal of the second detection unit (paragraph 0031, 0034, and 0078 where a vibration threshold is not to be exceeded).  It would have been obvious at the time of filing to modify Senftleber’s centrifugal device, as taught by Letourneur, for the purpose of varying the acceleration of the centrifugal device to keep the vibration level below a certain threshold.
Regarding claim 5, Letourneur further teaches a display unit; and a display control unit that causes the display unit to display, based on an imbalance amount calculated by the imbalance amount calculation unit, correction information of the imbalance amount (paragraph 0075).  It would have been obvious at the time of filing to modify Senftleber’s centrifugal device, as taught by Letourneur, for the purpose of varying the acceleration of the centrifugal device to keep the vibration level below a certain threshold.
Regarding claim 6, Letourneur further teaches a notification control unit that, when an imbalance amount calculated by the imbalance amount calculation unit exceeds a first threshold value, notifies that the imbalance amount calculated by the imbalance amount calculation unit exceeds the first threshold value (paragraph 0075).  It would have been obvious at the time of filing to modify Senftleber’s centrifugal device, as taught by Letourneur, for the purpose of varying the acceleration of the centrifugal device to keep the vibration level below a certain threshold.
Regarding claim 7, Letourneur further teaches a rotation control unit that stops a rotation of the rotation unit when an imbalance amount calculated by the imbalance amount calculation unit exceeds a second threshold value (paragraphs 0031 and 0034).  It would have been obvious at the time of filing to modify Senftleber’s centrifugal device, as taught by Letourneur, for the purpose of varying the acceleration of the centrifugal device to keep the vibration level below a certain threshold.
Regarding claim 8, Letourneur further teaches the first detection unit includes at least one rotation sensor that detects a rotation speed of the rotation unit (element 34), the second detection unit includes at least one vibration sensor that detects a vibration 
Regarding claim 9, Letourneur further teaches the first detection unit includes at least one rotation sensor that detects a rotation speed of the rotation unit (element 34), the second detection unit includes at least one vibration sensors that detect a vibration of the rotation unit (element 37), and the imbalance amount calculation unit calculates a dynamic imbalance amount of the rotation unit, based on a detection signal detected by the rotation sensor and a detection signal detected by the vibration sensor (paragraphs 0028 and 0035).  It would have been obvious at the time of filing to modify Senftleber’s centrifugal device, as taught by Letourneur, for the purpose of varying the acceleration of the centrifugal device to keep the vibration level below a certain threshold.  Letourneur does not explicitly disclose at least two vibration sensors that detect a vibration of the rotation unit.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include multiple vibration detectors because Applicant has not disclosed that multiple vibration detectors provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Senftleber in view of Letourneur, and applicant’s invention, to perform equally well with either one or multiple vibration detectors because both vibration detector .
	

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a centrifugal field-flow fractionation device.  The closest prior art does not disclose or make obvious the imbalance amount calculation unit calculates an imbalance amount of the rotation unit by performing a matrix calculation using an influence coefficient matrix in conjunction with the other structures in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653